ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-021, concluding that HERBERT J. TAN of NEWARK, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.1(a) (knowingly making a false statement of fact in connection with a bar admission application) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that HERBERT J. TAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.